

Exhibit 10.4.6


INVENTIV HEALTH, INC.


Notice of Grant of
Stock Option


Grantee:     
Grant Date:    , 20  


You are granted, effective as of the above grant date (the “Option Grant Date”),
an option (the “Option”) to purchase    shares of common stock, $0.001 par value
(the “Options Shares”), of inVentiv Health, Inc. (the “Corporation”), pursuant
to the inVentiv Health, Inc. 2006 Long-Term Incentive Plan (the “Plan”). The
Option is subject to the terms and conditions set forth below and in the Plan,
which is incorporated into and made a part of this Stock Option Agreement (this
“Agreement”). Capitalized terms used in the Agreement have the same meaning as
defined in the Plan.


Shares issuable upon exercise of the Option in accordance with the terms hereof
will be delivered electronically, and you are required to establish an account
with a brokerage firm selected by the Company as a condition to such exercise.



1.  
Exercise Price: $  per Option Share.




a.   
Number of Option Shares: 




b.   
Type of Option: Nonqualified Stock Option (i.e., an option which is not an
incentive stock option under Section 422 of the Code).




c.   
Vesting: The Option will vest as follows:




·  
the Option shall vest with respect to 25% of the Option Shares on the first
anniversary of the Option Grant Date;




·  
the Option shall vest with respect to 25% of the Option Shares on the second
anniversary of the Option Grant Date;




·  
the Option shall vest with respect to 25% of the Option Shares on the third
anniversary of the Option Grant Date; and




·  
the Option shall vest with respect to 25% of the Option Shares on the fourth
anniversary of the Option Grant Date.




d.   
[For executive officers who are Board members: The Option shall immediately
become vested with respect to all Option Shares in the event that (i) a
transaction or a series of related transactions is consummated involving (A) a
sale, transfer or other disposition of all or substantially all of the
Corporation's assets, (B) the consummation of a merger or consolidation of the
Corporation or (C) a sale or exchange of capital stock of the Corporation, in
any case as a result of which the stockholders of the Corporation immediately
prior to such transaction or series of related transactions own, in the
aggregate, less than a majority of the outstanding voting capital stock or
equity interests of the surviving, resulting or transferee entity or (ii) you
die or become disabled while you are employed by the Corporation.]



[For other executive officers: In the event that your employment with the
Corporation or its successor company (or a subsidiary thereof) is terminated
“Without Cause” (as defined in the existing Employment Agreement between the
Company and you) upon or before six (6) months following a Change of Control (as
defined in the Plan) of the Corporation in which the successor company assumes
or substitutes for the Option, the Option shall immediately become vested with
respect to all Option Shares.



e.   
Any unexercised portion of the Option shall be cancelled and terminated without
payment therefor if the Fair Market Value of one share of Common Stock as of the
date of a Change of Control is less than the exercise price per Option Share set
forth above.




2.  
Registration Under Federal and State Securities Laws: The Option may not be
exercised and the Corporation is not required to deliver Option Shares unless
such Option Shares have been registered under Federal and applicable state
securities laws, or are then exempt from such registration requirements.




3.  
Forfeiture of Option: The unexercised portion of the Option is subject to
forfeiture upon a determination by the Committee that you have engaged in any of
the conduct described in the first sentence of Section 13.5 of the Plan and that
the Option should be forfeited as a consequence.




4.  
Expiration Date: The vested portion of the Option expires three months after
termination of service to the Corporation, except if your service terminates by
reason of death or disability, in which case the vested portion of the Option
expires one year after termination of service to the Corporation. Except as
provided in Section 1.d, the portion of the Option that has not vested as of the
date of termination of your provision of services to the Corporation will be
forfeited and returned to the Corporation, and all rights of you or your heirs
in and to such portion of the Option will terminate, unless the Committee
determines otherwise in its sole and absolute discretion. Subject to earlier
termination as provided in this Agreement and the Plan, the Option expires on
the 10th anniversary of the Option Grant Date.




5.  
Tax Withholding. It is a condition to the award of the Option that you make
arrangements satisfactory to the Corporation to satisfy all tax withholding
amounts and other required deductions with respect to the Option and the Option
Shares. You will be permitted to satisfy these obligations by (i) making a cash
payment to the Corporation or (ii) directing the Corporation to sell vested
Option Shares as to which the Option has been exercised in an amount sufficient
to generate net proceeds equal to or exceeding the amount of such obligations.
If you do not satisfy such obligations as and when the same become due, the
Corporation will withhold a number of vested Option Shares as to which the
Option has been exercised having a value, determined in the sole discretion of
the Corporation, equal to the amount of the unsatisfied obligations and you will
have no further interest in the withheld Option Shares or any proceeds thereof
and will have no right to be compensated therefor.




6.  
Restrictions on Transfer: You are not permitted to sell, assign, transfer or
otherwise encumber any portion of the Option, other than by will or the laws of
descent and distribution, and any such attempted disposition or encumbrance
shall be void and unenforceable against the Corporation, provided that you may
assign or transfer the Option or a portion thereof with the consent of the
Committee to (a) your spouse, children or grandchildren (including any adopted
and step children or grandchildren), (b) to a trust or partnership for the
benefit of one or more of you or the persons referred to in clause (a), or (c)
for charitable donations; provided that the recipient shall be bound by and
subject to all of the terms and conditions of the Plan and this Agreement and
shall execute an agreement satisfactory to the Corporation evidencing such
obligations; and provided further that you shall remain bound by the terms and
conditions of the Plan.




7.  
Dispute Resolution. Any controversy or claim arising out of or relating to this
award will be submitted to arbitration under the auspices of the American
Arbitration Association in accordance with its Commercial Dispute Resolution
Procedures and Rules and at its office in Wilmington, Delaware. The award of the
arbitrator will be final and binding upon the parties, and judgment may be
entered with respect to such award in any court of competent jurisdiction. The
award or decision rendered by the arbitrator will be final, binding and
conclusive and judgment may be entered upon such award by any court of competent
jurisdiction.



INVENTIV HEALTH, INC.